DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I comprising claims 1 – 19  in the reply filed on 10/20/2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden placed on the examiner during examination.  This is not found persuasive because the burdensome nature of the search requirements and a serious burden on the examiner may also be shown by appropriate explanation of the field of search (see MPEP § 803).  The restriction requirement merely refers to the primary classification for the inventions, not the complete scope of the prior art search in additional art class and subclass classifications or electronic database resources, or employing different search queries,  that would be required in determining patentability. Each of the inventions comprise different features (e.g., distinct method steps), therefore different searches and patentability determination issues are involved in the examination of each invention group.
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7 and 12 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moonen (US 2016/0121291 A1; “Moonen”) in view of  Chambers et al. (US 2005/0214184 A1; “Chambers”).

a plurality of microreactors (flow-through reactor 31; ¶105; figure 2), each microreactor comprising at least a first inlet (reactor inlet 32) and a second inlet (¶128) for supplying a first fluid and a second fluid, respectively, to said microreactor and at least one waste channel  (e.g., reactor outlet 33) for draining fluid from said microreactor;
a shared first microfluidic supply system (e.g., via flow splitter 26 from primary fluid source 25; ¶107) for supplying the first fluid to the first inlets of the plurality of microreactors; and
a second microfluidic supply system (e.g., diluent line 36; ¶128) for supplying the second fluid to the second inlets of the plurality of microreactors,
wherein at least one of said first and second inlets to each microreactor comprises at least one valve-less fluidic resistance element (multiple passive flow restrictors 27; ¶107) having a fluidic resistance that is substantially larger than a fluidic resistance of the corresponding shared microfluidic supply system.
Moonen does not specifically teach a shared second microfluidic supply system.
Chambers teaches a related system comprising at least two common or shared fluid supply systems (e.g., main feed lines 102 and 104) to feed parallel microreactors (figure 7; ¶93). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” It would have been obvious to a person of ordinary KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 2, Moonen teaches the microfluidic device according to claim 1, wherein said first inlets are arranged in parallel so that the plurality of microreactors are simultaneously addressed by the first inlets and wherein said second inlets are arranged in parallel so that the plurality of microreactors are simultaneously addressed by the second inlets (Moonen teaches the microreactors and fluid supply systems are arranged in parallel (¶20), a valve is located  on the first supply channel system upstream of the microreactor inlets (¶¶125 and 126), and a drain (e.g., branch line 71 can be used as a drain line; figure 3) is arranged between the valve-less fluidic resistance elements.).
Regarding claim 3, Moonen teaches the microfluidic device according to claim 1, wherein the plurality of microreactors are connected in parallel to the shared microfluidic supply systems so that a higher pressure is applied to the first and second inlets of an upstream microreactor than to the first and second inlets of a downstream microreactor during supply of a first or second fluid via the shared microfluidic supply systems (Moonen teaches the microreactors and fluid supply systems are arranged in parallel (¶20), a valve is located  on the first supply channel system upstream of the microreactor inlets (¶¶125 and 126), and a drain (e.g., branch line 71 can be used as a drain line; figure 3) is arranged between the valve-less fluidic resistance elements.).

Regarding claim 5, Moonen teaches the microfluidic device according to claim 1, wherein the valve-less fluidic resistance element valve-less fluidic resistance element (multiple passive flow restrictors 27; ¶107) comprises an elongated fluid path, the larger fluidic resistance being created by the elongated fluid path.
Regarding claim 6, Moonen teaches the microfluidic device according to claim 1, wherein the valve-less fluidic resistance element valve-less fluidic resistance element (multiple passive flow restrictors 27; ¶107)  has a smaller cross-sectional area compared to a cross-sectional area of the shared microfluidic supply system, the larger fluidic resistance being created by the smaller cross-sectional area.
Regarding claim 7, Moonen teaches the microfluidic device according to claim 1, wherein the valve-less fluidic resistance element comprises a flow resistance element valve-less fluidic resistance element (multiple passive flow restrictors 27; ¶107) having a first fluidic resistance, wherein the first fluidic resistance is larger than the fluidic resistance of the corresponding shared microfluidic supply system.


Regarding claim 13, Moonen teaches the microfluidic device according to claim 12, wherein the drain is a common drain for the plurality of microreactors (Moonen teaches the microreactors and fluid supply systems are arranged in parallel (¶20), a valve is located  on the first supply channel system upstream of the microreactor inlets (¶¶125 and 126), and a drain (e.g., branch line 71 can be used as a drain line; figure 3) is arranged between the valve-less fluidic resistance elements.).
Regarding claim 14, Moonen teaches the microfluidic device according to claim 1, wherein the waste channels for draining fluid from said microreactors are in fluid connection with a common waste channel (Moonen teaches the microreactors and fluid supply systems are arranged in parallel (¶20), a valve is located  on the first supply channel system upstream of the microreactor inlets (¶¶125 and 126), and a drain (e.g., branch line 71 can be used as a drain line; figure 3) is arranged between the valve-less fluidic resistance elements.).
Regarding claim 15, Moonen teaches a chemical reaction sequencer apparatus comprising the microfluidic device of claim 1 (Moonen teaches that the disclosed system can be used as a chemical reaction apparatus for the production of chemical compounds; ¶82).
Regarding claim 16, Moonen teaches the chemical reaction sequencer apparatus according to claim 15, wherein said first inlets are arranged in parallel so that the plurality of 
Regarding claim 17, Moonen teaches the chemical reaction sequencer apparatus according to claim 15, wherein the plurality of microreactors are connected in parallel to the shared microfluidic supply systems so that a higher pressure is applied to the first and second inlets of an upstream microreactor than to the first and second inlets of a downstream microreactor during supply of a first or second fluid via the shared microfluidic supply systems (Moonen teaches the microreactors and fluid supply systems are arranged in parallel (¶20), a valve is located  on the first supply channel system upstream of the microreactor inlets (¶¶125 and 126), and a drain (e.g., branch line 71 can be used as a drain line; figure 3) is arranged between the valve-less fluidic resistance elements.).
Regarding claim 18, Moonen teaches the chemical reaction sequencer apparatus according to claim 15, wherein the first shared microfluidic supply system, the second shared microfluidic supply system, or both comprises a valve for controlling the supply of fluid to said first inlets and/or second inlets and wherein said valve is arranged upstream of said inlets (Moonen teaches the microreactors and fluid supply systems are arranged in parallel (¶20), a valve is located  on the first supply channel system upstream of the microreactor inlets (¶¶125 and 126), and a drain (e.g., branch line 71 can be used as a drain line; figure 3) is arranged between the valve-less fluidic resistance elements.).
s 8 – 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moonen (US 2016/0121291 A1; “Moonen”) in view of  Chambers et al. (US 2005/0214184 A1; “Chambers”), and further in view of  Zimmermann et al. (US 2006/0211933 A1; “Zimmermann”).
Regarding claims 8 – 11 and 19, Moonen in view of Chambers do not specifically teach the incorporation of a valve-less fluidic resistance element comprising a diffusion plug.
However, diffusion plugs, or diffusion barriers, are well known in the microfluidic art as exemplified by Zimmermann (figure 3; ¶¶59 – 61). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a valve-less fluidic resistance element comprising a diffusion plug as claimed in order to control fluid flow within the disclosed system. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796